DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments, see page 9, filed 11/15/2022, with respect to the rejection of claims 1 and 13 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.

	Applicant argues the following on page 9:

    PNG
    media_image1.png
    253
    843
    media_image1.png
    Greyscale


	Examiner respectfully disagrees:
	Furukawa does teach that the relative movement before the autonomous vehicle engages with the element is used to determine whether full engagement with the element is inadequate. As cited in Furukawa,  (Pages 8-12 Paragraphs 5-7 “Then, by which to measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the front F2 of the load W, with respect to θ2, and by taking into account the inclination angle φ2, to determine the position of P1, P2, transfer by detecting the position relative to forklift front F2 of the load W of the object mounting, and calculates the distance δ to the center point of the front F2 of the load W and the vertical plane containing the center line C of the vehicle length direction of the forklift 1… If it is determined that a transfer position, the flow proceeds to step S3, the start advancement of the body 10, is lowered to outlet of the pallet mounting the load W, and the fork 11, to advance the vehicle body 10. At this time, it is determined that with a state where the fork 11 is fully go into the outlet of the pallet, it reaches the transfer position” AND Fig. 5 (Detecting relative movement between the forklift and element before the forklift engages the element)). 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “and based on a distance between” in lines 4-5. It is unclear which clause, “detecting full engagement”, “following relative movement”, or “after engaging the element”, it is “based on”. For the purpose of examination, Examiner has adopted the understanding that “detecting full engagement” is “based on a distance between”. 

Regarding claims 2-12, these claims depends from claim 1 and is therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 13, the claim recites the limitation “and based on a distance between” in line 8. It is unclear which clause, “detecting full engagement”, “following receipt of the data”, or “indicating movement”, it is “based on”. For the purpose of examination, Examiner has adopted the understanding that “detecting full engagement” is “based on a distance between”. 

Regarding claims 14-22, these claims depends from claim 13 and is therefore rejected for the same reason as claim 13 above, as they do not cure the deficiencies of claim 13 noted above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (JP 2013230903 A).

Regarding claim 1, Furukawa discloses a method of manipulating an element using an autonomous vehicle (Furukawa, Pages 12-13 Paragraphs 8-1 “load W is such that the transfer position, that it be configured to automatically steer the forklift 1, the automatic operation unmanned It can be continued”); detecting full engagement between the element and the autonomous vehicle following relative movement of a part of the autonomous vehicle after engaging the element and based on a distance between the part of the autonomous vehicle and the element, where the relative movement comprises a change in the distance between the part of the autonomous vehicle and the element (Furukawa, Pages 8-12 Paragraphs 5-7 “Then, by which to measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the front F2 of the load W, with respect to θ2, and by taking into account the inclination angle φ2, to determine the position of P1, P2, transfer by detecting the position relative to forklift front F2 of the load W of the object mounting, and calculates the distance δ to the center point of the front F2 of the load W and the vertical plane containing the center line C of the vehicle length direction of the forklift 1… If it is determined that a transfer position, the flow proceeds to step S3, the start advancement of the body 10, is lowered to outlet of the pallet mounting the load W, and the fork 11, to advance the vehicle body 10. At this time, it is determined that with a state where the fork 11 is fully go into the outlet of the pallet, it reaches the transfer position” AND Fig. 5 (Detecting relative movement between the forklift and element before the forklift engages the element)); following full engagement with the element and during movement of the autonomous vehicle, detecting the relative movement between the part of the autonomous vehicle and the element (Furukawa, Abstract “To provide a forklift capable of determining a positional displacement of a load to be a cause of a load shift during traveling. SOLUTION: A forklift comprises a determination means 3 for calculating the position of an upper surface F1 relative to the forklift 1 and determining displacement in a loading position of a load W” AND Page 7 Paragraph 2-6 “Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W, with respect to θ2, and is within a predetermined range, the difference in length of L1, L2 is θ1 , if the range within a predetermined difference in angle of θ2, the process proceeds to step S3, to start forward movement of the vehicle body 10…. the process proceeds to step S3, and repeats this until arriving at the transfer position to continue the advance of the vehicle body 10”); in response to detecting the relative movement, making a determination that the full engagement is inadequate for the autonomous vehicle to continue manipulating the element; and controlling the autonomous vehicle based on the determination (Furukawa, Pages 7-8 Paragraphs 3-1 “because it may load shifting occurs, stop traveling moves to step S4, performing the transfer of the suspension processing step S5… the forklift 1 moves to step S3, and start the advance of the vehicle body 10 determines whether or not reached (position down) transfer position of the load W , if it has not arrived to the transfer position again, to detect the position of the load W… particularly when the range of displacement exceeds the allowable range, prior to cause collapse of cargo, to stop the running of the forklift safely I can be”).

	Regarding claim 2, Furukawa further discloses prior to the full engagement with the element, detecting the relative movement between the autonomous vehicle and the element (Furukawa, Page 10-11 Paragraphs 4-1 “the distance to the floor of the left and right of the load W as well is measured… By detecting the position relative to forklift front F2 of the load W of the object mounting”); and controlling the autonomous vehicle to continue to move based on detecting relative movement prior to full engagement (Furukawa, Page 10-12 Paragraphs 4-3 “By detecting the position relative to forklift front F2 of the load W of the object mounting, and calculates the distance δ to the center point of the front F2 of the load W… If the position shown in FIG 5 (a1) ~ Figure 5 (a2), is 0, R ≒ 90 degrees δ ≒, the position of the load W is determined to be the transfer position. In the case of the position shown in FIGS 5 (b1) ~ Figure 5 (b2), is an R ≒ 90 degrees, although the distance δ is, is beyond a predetermined range of α, the position of the load W is transferred can it is determined not to be a Na position. Furthermore, if the position shown Fig 5 (c1) ~ Figure 5 (c2), is δ <α, but the angle R, the position of the load W is outside the range given a predetermined angle of (90 ± β) degree It has been, and is determined not to be the transfer position possible”).  

	Regarding claim 3, Furukawa further discloses the relative movement is detected by detecting the distance between the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”); wherein the autonomous vehicle comprises an end-effector configured to engage with the element (Furukawa, Page 10, Paragraph 8, “movable toward and away from the vehicle body 10 with the mast and fork 11 angles down from above the front F2 facing the forklift 1 of the load W When using a reach lift, to determine whether the transfer position the load W of the object transferring, because it is moved in a direction away from the vehicle body 10 and the fork 11” AND Figures 1, 2, 5, and 7, AND Figure label “11”); and wherein the distance indicates whether the end-effector is fully engaged with the element, partially engaged with the element, or disengaged from the element (Furukawa, Page 4, Paragraph 4, “Is recognized as (the point at which distance to the object changes discontinuously)… to determine the position of P1, P2, and position relative to the forklift 1 of the load W mounted can be detected”).

Regarding claim 4, Furukawa further discloses the full engagement is inadequate when the autonomous vehicle is moving forward and the element moves relative to the autonomous vehicle causing the distance to change (Furukawa, Page 7, Paragraphs 2-3, “to start forward movement of the vehicle body 10… because it may load shifting occurs”). 

	Regarding claim 5, Furukawa further discloses the engagement is inadequate when the autonomous vehicle is moving backward and the element moves relative to the autonomous vehicle causing the distance to change (Furukawa, Page 14, Paragraphs 6-7, “vehicle body 10 is retracted, the fork 11 is caught in the insertion port of the pallet, mounted with the load W is dragged The, is determined to be abnormal, the routine goes to Step S10, the stop of the vehicle body 10 backward… If there is no abnormality, and terminates retraction of the vehicle body 10 at step S8 and then the flow proceeds to step S7, the continued retraction of the body 10”). 

	Regarding claim 6, Furukawa further discloses controlling the autonomous vehicle comprises stopping movement of the autonomous vehicle in either forward or backward directions (Furukawa, Page 7, Paragraphs 3-7 AND Page 8, Paragraph 1, “because it may load shifting occurs, stop traveling moves to step S4, performing the transfer of the suspension processing step S5… particularly when the range of displacement exceeds the allowable range, prior to cause collapse of cargo, to stop the running of the forklift safely I can be”). 

	Regarding claim 7, Furukawa further discloses the relative movement is detected by detecting the distance between the part of the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”); and wherein detecting the distance is performed using a light detection and ranging (LIDAR) system (Furukawa, Page 4, Paragraph 3, “Then, in a two-dimensional laser rangefinder 2, it is possible distance step angle to the object, the inclination angle φ1 of the laser light irradiated from (see Figure 1), is obtained by calculating the position of the object.”). 

	Regarding claim 13, Furukawa discloses an autonomous vehicle comprising a sensor to generate data based on relative movement between a part of the autonomous vehicle and an element (Furukawa, Abstract “To provide a forklift capable of determining a positional displacement of a load to be a cause of a load shift during traveling. SOLUTION: A forklift comprises a determination means 3 for calculating the position of an upper surface F1 relative to the forklift 1 and determining displacement in a loading position of a load W” AND Pages 4 Paragraphs 5-6 “the difference in length of L1, L2 is the angle θ1, the θ2 length and I have to be judged when is within a predetermined range of the difference, that there is no positional displacement of the load W.” AND Page 10 Paragraph 7 “First, in operation stacked by forklift 1, in step S1, the move to the front of the load W of transferring the subject, and detects the position of the load W in step S2.”); the autonomous vehicle further comprising an end-effector to engage the element (Furukawa, Page 10 Paragraph 8 “movable toward and away from the vehicle body 10 with the mast and fork 11 angles down from above the front F2 facing the forklift 1 of the load W When using a reach lift, to determine whether the transfer position the load W of the object transferring, because it is moved in a direction away from the vehicle body 10 and the fork 11”  Figures 1, 2, 5, and 7 Figure label “11”); and one or more processing devices configured to perform operations comprising:  detecting full engagement between the element and the end-effector following receipt of the data from the sensor indicating movement of the part of the autonomous vehicle relative to the element and based on a distance between the part of the autonomous vehicle and the element, where the movement comprises a change in the distance between the part of the autonomous vehicle and the element (Furukawa, Pages 8-12 Paragraphs 5-7 “Then, by which to measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the front F2 of the load W, with respect to θ2, and by taking into account the inclination angle φ2, to determine the position of P1, P2, transfer by detecting the position relative to forklift front F2 of the load W of the object mounting, and calculates the distance δ to the center point of the front F2 of the load W and the vertical plane containing the center line C of the vehicle length direction of the forklift 1… If it is determined that a transfer position, the flow proceeds to step S3, the start advancement of the body 10, is lowered to outlet of the pallet mounting the load W, and the fork 11, to advance the vehicle body 10. At this time, it is determined that with a state where the fork 11 is fully go into the outlet of the pallet, it reaches the transfer position” AND Fig. 5 (Detecting relative movement between the forklift and element before the forklift engages the element)); following the full engagement between the end-effector and the element and during movement of the autonomous vehicle, receiving the data from the sensor indicating the relative movement between the part of the autonomous vehicle and the element (Furukawa, Abstract “To provide a forklift capable of determining a positional displacement of a load to be a cause of a load shift during traveling. SOLUTION: A forklift comprises a determination means 3 for calculating the position of an upper surface F1 relative to the forklift 1 and determining displacement in a loading position of a load W” AND Page 7 Paragraph 2-6 “Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W, with respect to θ2, and is within a predetermined range, the difference in length of L1, L2 is θ1 , if the range within a predetermined difference in angle of θ2, the process proceeds to step S3, to start forward movement of the vehicle body 10…. the process proceeds to step S3, and repeats this until arriving at the transfer position to continue the advance of the vehicle body 10”); in response to the relative movement, making a determination that the engagement is inadequate for the autonomous vehicle to continue manipulating the element; and controlling the autonomous vehicle based on the determination (Furukawa, Pages 7-8 Paragraphs 3-1 “because it may load shifting occurs, stop traveling moves to step S4, performing the transfer of the suspension processing step S5… the forklift 1 moves to step S3, and start the advance of the vehicle body 10 determines whether or not reached (position down) transfer position of the load W , if it has not arrived to the transfer position again, to detect the position of the load W… particularly when the range of displacement exceeds the allowable range, prior to cause collapse of cargo, to stop the running of the forklift safely I can be”). 

	Regarding claim 14, Furukawa further discloses the one or more processing devices are configured to perform operations comprising: prior to the full engagement with the element, receiving the data from the sensor based on the relative movement between the part of the autonomous vehicle and the element (Furukawa, Page 10-11 Paragraphs 4-1 “the distance to the floor of the left and right of the load W as well is measured… By detecting the position relative to forklift front F2 of the load W of the object mounting”); and controlling the autonomous vehicle to continue to move based on the relative movement prior to engagement (Furukawa, Page 10-12 Paragraphs 4-3 “By detecting the position relative to forklift front F2 of the load W of the object mounting, and calculates the distance δ to the center point of the front F2 of the load W… If the position shown in FIG 5 (a1) ~ Figure 5 (a2), is 0, R ≒ 90 degrees δ ≒, the position of the load W is determined to be the transfer position. In the case of the position shown in FIGS 5 (b1) ~ Figure 5 (b2), is an R ≒ 90 degrees, although the distance δ is, is beyond a predetermined range of α, the position of the load W is transferred can it is determined not to be a Na position. Furthermore, if the position shown Fig 5 (c1) ~ Figure 5 (c2), is δ <α, but the angle R, the position of the load W is outside the range given a predetermined angle of (90 ± β) degree It has been, and is determined not to be the transfer position possible”).  

Regarding claim 15, Furukawa further discloses the system of claim 13, wherein the data represents the distance between the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”); and wherein the distance indicates whether the end-effector is fully engaged with the element, partially engaged with the element, or disengaged from the element (Furukawa, Page 4, Paragraph 4, “Is recognized as (the point at which distance to the object changes discontinuously)… to determine the position of P1, P2, and position relative to the forklift 1 of the load W mounted can be detected”). 

Regarding claim 16, Furukawa further discloses the system of claim 15, wherein the full engagement is inadequate when the autonomous vehicle is moving forward and the element moves relative to the part of the autonomous vehicle causing the distance to change (Furukawa, Page 7, Paragraphs 2-3, “to start forward movement of the vehicle body 10… because it may load shifting occurs”). 

Regarding claim 17, Furukawa further discloses the system of claim 15, wherein the full engagement is inadequate when the autonomous vehicle is moving backward and the element moves relative to the part of the autonomous vehicle causing the distance to change (Furukawa, Page 14, Paragraphs 6-7, “vehicle body 10 is retracted, the fork 11 is caught in the insertion port of the pallet, mounted with the load W is dragged The, is determined to be abnormal, the routine goes to Step S10, the stop of the vehicle body 10 backward… If there is no abnormality, and terminates retraction of the vehicle body 10 at step S8 and then the flow proceeds to step S7, the continued retraction of the body 10”). 

Regarding claim 18, Furukawa further discloses the system of claim 13, wherein controlling the autonomous vehicle comprises stopping movement of the autonomous vehicle in either forward or backward directions (Furukawa, Page 7, Paragraphs 3-7 AND Page 8, Paragraph 1, “because it may load shifting occurs, stop traveling moves to step S4, performing the transfer of the suspension processing step S5… particularly when the range of displacement exceeds the allowable range, prior to cause collapse of cargo, to stop the running of the forklift safely I can be”). 

Regarding claim 19, Furukawa further discloses the system of claim 13, wherein the sensor comprises a light detection and ranging (LIDAR) system (Furukawa, Page 4, Paragraph 3, “Then, in a two-dimensional laser rangefinder 2, it is possible distance step angle to the object, the inclination angle φ1 of the laser light irradiated from (see Figure 1), is obtained by calculating the position of the object.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-12, and 20-21 are rejected under 103 as being unpatentable over Furukawa in view of Shah (US 20190194005 A1).

Regarding claim 8, Furukawa teaches the relative movement is detected by detecting the distance between the part of the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”). 
Furukawa does not teach detecting the distance is performed using a three-dimensional (3D) camera. 
Shah teaches detecting the distance is performed using a three-dimensional (3D) camera (Shah, Page 13, Paragraphs 0127-0128 “Sensor 906 may be a 3D LIDAR device, a ToF camera, or a stereo camera, among other possibilities… sensor 906 may generate sensor data points 914 indicative of a plurality of distances between sensor 906 and different points along the front faces of pallet 908 and load 910”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa with detecting the distance using a three-dimensional (3D) camera of Shah in order to detect relative movement between the autonomous vehicle and the element during movement of the autonomous vehicle. A 3D camera is a known alternative to a LIDAR sensor for detecting movement of a pallet relative to the forklift, as explained in Shah, “Sensor 906 may be a 3D LIDAR device, a ToF camera, or a stereo camera, among other possibilities (Shah, Page 13, Paragraph 0127).

	Regarding claim 9, Furukawa teaches the relative movement is detected by detecting the distance between the part of the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”).
	Furukawa does not teach detecting the distance is performed using one or more ultrasonic sensors.
	Shah teaches detecting the distance is performed using one or more ultrasonic sensors (Shah, Page 7, Paragraph 0078, “and/or range sensors (e.g., ultrasonic and/or infrared), among others. The sensor(s) may provide sensor data to a processor(s) to allow for appropriate interaction of a robotic device with the environment”). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa with detecting the distance using an ultrasonic sensor of Shah in order to detect relative movement between the autonomous vehicle and the element during movement of the autonomous vehicle. Ultrasonic sensors are known alternatives to LIDAR sensors for detecting movement of a pallet relative to the forklift. As stated in Shah, “Sensor(s) 112 may include one or more force sensors, torque sensors, velocity sensors, acceleration sensors, position sensors, proximity sensors, motion sensors, location sensors, load sensors, temperature sensors, touch sensors, depth sensors, ultrasonic range sensors, infrared sensors, object sensors, and/or cameras (e.g., a depth camera and/or a stereo camera), among other possibilities” (Shah, Page 6, Paragraph 0064). 

	Regarding claim 11, Furukawa does not teach detecting that the autonomous vehicle is moving using laser-based detection relative to an environment containing the autonomous vehicle.
	Shah teaches detecting that the autonomous vehicle is moving using laser-based detection relative to an environment containing the autonomous vehicle (Shah, Page 8 Paragraph 0086 “Sensor(s) 220 can be configured to measure conditions in an environment… a location sensor to measure locations and/or movements of the computing device 200, such as, but not limited to, a gyroscope, an accelerometer, a Doppler sensor, a Global Positioning System (GPS) device, a sonar sensor, a radar device, a laser-displacement sensor”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa with using laser-based detection of Shah in order to detect movement of the autonomous vehicle relative to its environment. One method of detecting distance and movement is by laser-based detection. This detection method allows the vehicle to see objects in its environment and recognize that it is moving. As stated in Shah, “a location sensor to measure locations and/or movements of the computing device 200, such as, but not limited to, a gyroscope, an accelerometer, a Doppler sensor, a Global Positioning System (GPS) device, a sonar sensor, a radar device, a laser-displacement sensor,” (Shah Page 8 Paragraph 0086).  

	Regarding claim 12, Furukawa does not teach detecting that the autonomous vehicle is moving using a three-dimensional (3D) camera.
	Shah teaches detecting that the autonomous vehicle is moving using a three-dimensional (3D) camera (Shah, Page 6 Paragraph 0065 “For example, sensor(s) 112 may capture data corresponding to the terrain of the environment, location and/or identity of nearby objects ( e.g., pallets, environmental landmarks), which may assist with environment recognition and navigation… one or more cameras ( e.g., stereoscopic cameras for three-dimensional (3D) vision)”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa with detecting that the autonomous vehicle is moving using a three-dimensional camera of Shah in order to identify nearby objects and navigate around them. A three-dimensional camera allows vehicles to recognize objects in its environment and can be analyzed to give distance readings to objects in its environment. This may “assist with environment recognition and navigation” as taught by Shah. 

Regarding claim 20, Furukawa does not teach the sensor comprises one or more three-dimensional (3D) cameras. 
Shah teaches the sensor comprises one or more three-dimensional (3D) cameras (Shah, Page 13 Paragraphs 0127-0128 “Sensor 906 may be a 3D LIDAR device, a ToF camera, or a stereo camera, among other possibilities… sensor 906 may generate sensor data points 914 indicative of a plurality of distances between sensor 906 and different points along the front faces of pallet 908 and load 910”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa with using a three-dimensional camera of Shah in order to identify nearby objects and navigate around them. A three-dimensional camera allows vehicles to recognize objects in its environment and can be analyzed to give distance readings to objects in its environment. This may “assist with environment recognition and navigation” as taught by Shah. 

Regarding claim 21, Furukawa does not teach the sensor comprises one or more ultrasonic sensors.
Shah teaches the sensor comprises one or more ultrasonic sensors (Shah, Page 7 Paragraph 0078 “and/or range sensors (e.g., ultrasonic and/or infrared), among others. The sensor(s) may provide sensor data to a processor(s) to allow for appropriate interaction of a robotic device with the environment”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa with using an ultrasonic sensor of Shah in order to detect relative movement between the autonomous vehicle and the element during movement of the autonomous vehicle. Ultrasonic sensors are known alternatives to LIDAR sensors for detecting movement of a pallet relative to the forklift. As stated in Shah, “Sensor(s) 112 may include one or more force sensors, torque sensors, velocity sensors, acceleration sensors, position sensors, proximity sensors, motion sensors, location sensors, load sensors, temperature sensors, touch sensors, depth sensors, ultrasonic range sensors, infrared sensors, object sensors, and/or cameras (e.g., a depth camera and/or a stereo camera), among other possibilities” (Shah, Page 6, Paragraph 0064). 

Claims 10 and 22 are rejected under 103 as being unpatentable over Furukawa in view of Kakela (US 20140222300 A1).

Regarding claim 10, Furukawa does not teach detecting that the autonomous vehicle is moving based on encoders that detect tire rotation.
Kakela teaches detecting that the autonomous vehicle is moving based on encoders that detect tire rotation (Kakela, Page 2, Paragraph 0022, “the sensor for detecting driving of the mobile machine is a motion sensor which is arranged to detect rotation movement of wheels or axles or a carrier.” AND Page 2, Paragraph 0036, “moving of the carrier 3 in the forward direction or reversing the carrier, may be detected in many ways…  One more alternative is to detect rotation movement of wheels or axles by motion sensors 14”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa to include encoders that detect tire rotation of Kakela in order to determine when the autonomous vehicle is moving. It is necessary to detect movement of a forklift to determine where it’s moving towards, and encoders are able to do this, as taught by Kakela. By detecting tire rotation with an encoder, the forklift computers can process the data and determine the forklift’s movement.

Regarding claim 22, Furukawa does not teach the autonomous vehicle comprises one or more encoders to detect tire rotation and to output data to the one or more processing devices based on the tire rotation. 
Kakela teaches the autonomous vehicle comprises one or more encoders to detect tire rotation and to output data to the one or more processing devices based on the tire rotation (Kakela, Page 2 Paragraphs 0035-0036 “The operator 9 may drive D the mobile machine 1 in forward and reverse directions by giving control commands to a control system 10… One more alternative is to detect rotation movement of wheels or axles by motion sensors 14”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa to include encoders that detect tire rotation of Kakela in order to determine when the autonomous vehicle is moving. It is necessary to detect movement of a forklift to determine where it’s moving towards, and encoders are able to do this, as taught by Kakela. By detecting tire rotation with an encoder, the forklift computers can process the data and determine the forklift’s movement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16871367 , Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	
	/MATTHEW HO/              Examiner, Art Unit 3669                                                                                                                                                                                          

/ANSHUL SOOD/Primary Examiner, Art Unit 3669